Title: Thomas Cooper to Thomas Jefferson, 5 January 1819
From: Cooper, Thomas,Richardson, Jared
To: Jefferson, Thomas


          
            Dear Sir
            Jan. 5. 1819 Philadelphia
          
          I received a printed copy of your report, for which I thank you. It will serve to furnish more enlarged and more just ideas on the subject of education, than your countrymen have been accustomed to. I rejoice in the prospect of their being put in execution, whether I take any or no part in the Institution to be founded on them.
          I have been enquiring for workmen as you desired, and I send you a man, whose honesty and industry I have entertained a good opinion of from near 20 Years observation. He asks so many questions that I have persuaded him to go to the place & look for himself, and make his own bargain. He is a Carpenter, & can command workmen: he can also induce bricklayers & brickmakers to come, if he determines to go himself: also a Tin man, & probably other trades: upon all this you will make your own enquiries in your own way. I have said nothing to him about prices.
          I sent you about a month ago a discourse on the Connection between Medecine & Chemistry: by post.
          I observe from your letter to Mr Short, that your health is likely to be established fully, the necessary defalcations of age excepted. I hope your active and most useful life, will yet be protracted to your own satisfaction, and the public benefit, many years.
          
            I beg my kind respects to Col. Randolph.
            Thomas Cooper
          
        